DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 14-25, 28-30 & 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al., US PG Pub 2004/0138779 A1 (hereafter Shibata) in view of Gunnarsson et al., US PG Pub 2004/0093119 A1 (hereafter Gunnar).  

Regarding claims 14, 25, 28, 32 and 33 where it is disclosed by Shibata to have a system which controls a robotic manipulator as shown in figures 1 and 3.  Shibata describes their system having predetermined path as shown in figure 10 where the table shows the path of the robot in tabular form.  In figure 18 boxes s201-s203, in Shibata’s disclosure, they describe how their system includes a path program which is read as being the current path of the robot and the distance between the current position of the robot and the actual position required by the program.  Shibata describes in figure 19 they describe determining a deployment position on the current path section of the predetermined path.  The distance between the two positions is used as the predetermined condition/threshold/limit see paragraphs 113-114.  The robot then moves into the deployment position with the robot as described in at least paragraphs 207-210 and 217-220.  Shibata in figure 17 show how their system would like the robot to move from point P1 to point P2, however there is an obstacle in that path.  The original path from P1 to P2 is the predetermined path and due to the obstacle the robot moves a predetermined distance away from 
  However it is not specifically described by Shibata that the robot be partially automated.  Shibata does describe that the robot can determine the path are automatically set as described in at least paragraph 13.  
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shibata whom does teach having their robot be automated and 
Where it is not specifically disclosed by Shibata to have the current path section is a stored path section of the predetermined path.  
Gunnar is directed to a path correction for an industrial robot and in at least figures 4 and 5 as well as paragraphs 51-55 which describes figure 5 in detail, they describe how their system has a stored path and how the robot path is corrected from the stored path to move around the object and then back to the stored current path as shown in figure 5.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Shibata by the teachings of Gunnar where they are both directed to the same field of endeavor of controlling robotic path movements.  Where one would have been motivated to modify Shibata by the use of a known technique to improve a similar device in the same way, as taught by Gunnar.  In this instance the modification of Shibata whom does not have their system moving the robot from the current stored path and around the object as taught by Gunnar.  Where this would have led to the improvement of the system being able to be avoid objects whilst moving on a predetermined path and hence prevent a collision or require extensive reprogramming to correct the path of the robot.  

Regarding claims 15 & 29 where it is disclosed by Shibata to have their system also have the distance parameters stratifying a condition when the value of the distance parameter is less than equal to the values of the distance parameters of all positions in a partial area of the current or moving the robot to the deployment position if a deployment condition is met as described in at least figures 19-20 and subsequent description in the specification.  

Regarding claims 16 & 30 where Shibata describes the path being adjusted is complementary of the original path as the start point through to the end position any adjustment which need to be carried out are made ensuring that the robot ends up at its predetermined send point and hence would mean that the adjusted path is complementary to the original path see at least paragraphs 31-39.  

Regarding claim 17 where it is disclosed by Shibata in paragraphs 31-39 to have their system also have the deployment condition being a deviation of the current position of the robot from the current path selection.  

Regarding claims 18-19 where it is disclosed by Shibata in at least paragraphs 184-185 to have the robotic manipulator return to the start position if the route for the robotic manipulator cannot be made or an obstacle/interruption is made to the original path.  

Regarding claim 20 where it is described by Shibata in at least figure 8 to have their system also modifying the stored path section of the predetermined path before determining the deployment position.  In this instance correcting the path if an obstacle is found in the currently programmed path.  Furthermore, as disclosed by Gunnar whom has their system being able to modify a stored path and how the robot path is corrected from the stored path to move around the 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Shibata by the teachings of Gunnar where they are both directed to the same field of endeavor of controlling robotic path movements.  Where one would have been motivated to modify Shibata by the use of a known technique to improve a similar device in the same way, as taught by Gunnar.  In this instance the modification of Shibata whom does not have their system moving the robot from the current stored path and around the object as taught by Gunnar.  Where this would have led to the improvement of the system being able to be avoid objects whilst moving on a predetermined path and hence prevent a collision or require extensive reprogramming to correct the path of the robot  

Regarding claim 21 where it is disclosed by Shibata to have their system also have the stored path section being modified by a substitution of the stored path section with an alternate path section as shown in at least figures 12A-C, 13A-B also 17, and the associated descriptions in the specification.  Whereby the alternate path is the path which avoids the collision with the obstacle and is away from the original path from points P1 to P2.  
Where it is not specifically disclosed by Shibata to have the current path section is a stored path section of the predetermined path.  
Gunnar is directed to a path correction for an industrial robot and in at least figures 4 and 5 as well as paragraphs 51-55 which describes figure 5 in detail, they describe how their system has a stored path and how the robot path is corrected from the stored path to move around the object and then back to the stored current path as shown in figure 5.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Shibata by the teachings of Gunnar where they are both directed to the same field of endeavor of controlling robotic path movements.  Where one would have been motivated to modify Shibata by the use of a known technique to improve a similar device in the same way, as taught by Gunnar.  In this instance the modification of Shibata whom does not have their system moving the robot from the current stored path and around the object as taught by Gunnar.  Where this would have led to the improvement of the system being able to be avoid objects whilst moving on a predetermined path and hence prevent a collision or require extensive reprogramming to correct the path of the robot.  

Regarding claim 22 where it is disclosed by Shibata in at least figure 10 to have a stored path way, which is used by the robot system and the robot uses the stored path way to move from point to point along the predetermined path.  

Regarding claim 23 where it is disclosed by Shibata in at least paragraphs 121-124 and shown in figure 13B to have their system also move to the deployment position on a linear path in a work space.  

Regarding claim 24 where it is disclosed by Shibata in at least paragraphs 31-39 to have the robot moving on the current path section from the start point to an end point.  

Claims 26-27 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata and Gunnar (hereafter Shibata’)as applied to claim 25 above, and further in view of Graf et al., US PG Pub 2004/0030452 A1 (hereafter Graf).  

Regarding claim 26 where all the limitations of claim 25 are disclosed by Shibata’ as described above.  However, it is not specifically disclosed by Shibata to have their system have, synchronizing a second robot start position based on its predetermined path based on what the first robots path and position is and then mobbing the second robot to its own position.  
Graf is directed to a method and apparatus for the synchronous control of manipulators.  Where Graf in at least paragraphs 29-30, 34-36, 46 and 50 to have their system also have, synchronizing a second robot start position based on its predetermined path based on what the first robots path and position is and then mobbing the second robot to its own position.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shibata’ by the teachings of Graf where they are both directed to the same field of endeavor of robotic systems and the control of said systems.  Where one would have looked to modify Shibata’ by Graf by the use of a known technique to improve similar devices in the same way.  In this instance the modification of Shibata’ whom does not use the multiple robots to carry work in a synchronized manor as taught by Graf by using locations/points to configure the system to allow for the synchronization of the robots.  

Regarding claim 27 where it is disclosed by Shibata’ in at least paragraphs 121-124 and shown in figure 13B to have their system also move to the deployment position on a linear path in a work space.  

Regarding claim 31 where all the limitations of claim 28 are disclosed by Shibata’ as described above.  However, it is not specifically disclosed by Shibata to have their system have, synchronizing a second robot start position based on its predetermined path based on what the first robots path and position is and then mobbing the second robot to its own position.  
Graf is directed to a method and apparatus for the synchronous control of manipulators.  Where Graf in at least paragraphs 29-30, 34-36, 46 and 50 to have their system also have, synchronizing a second robot start position based on its predetermined path based on what the first robots path and position is and then mobbing the second robot to its own position.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shibata’ by the teachings of Graf where they are both directed to the same field of endeavor of robotic systems and the control of said systems.  Where one would have looked to modify Shibata’ by Graf by the use of a known technique to improve similar devices in the same way.  In this instance the modification of Shibata’ whom does not use the multiple robots to carry work in a synchronized manor as taught by Graf by using locations/points to configure the system to allow for the synchronization of the robots.  

Response to Arguments

Applicant’s arguments with respect to claim(s) 08/31/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments in regards to the 112th rejection have been reviewed and have been found 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255.  The examiner can normally be reached on M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/BHAVESH V AMIN/Primary Examiner, Art Unit 3666